CAMPBELL, Acting Chief Judge.
The issue in this appeal is whether the trial judge properly denied appellant attorney’s fees pursuant to section 45.061, Florida Statutes (1987), when it prevailed in the underlying action and received a judgment for damages in excess of its offer of settlement. This court has previously held section 45.061 to be constitutional. A.G. Edwards & Sons, Inc. v. Davis, 559 So.2d 235 (Fla.2d DCA 1990). We continue to adhere to that holding. However, we conclude that the trial judge was justified in his holding that the circumstances of this case constituted a “test-case” within the contemplation of section 45.061(2)(b).
Because this case falls within the “test-case” exception to the statute, the denial of attorney’s fees to appellant was not in error and the judgment is affirmed.
LEHAN and PARKER, JJ., concur.